

Exhibit 10.7
BUILDING LOAN CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE
$45,900,000.00    New York, New York
March 7, 2019
FOR VALUE RECEIVED 110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware limited
liability company, having an address at c/o Savanna, 430 Park Avenue, 12th
Floor, New York, New York 10022 (“Borrower”), as maker, hereby unconditionally
promises to pay to INVESCO CMI INVESTMENTS, L.P., a Delaware limited
partnership, having an address at c/o Invesco Real Estate, 2001 Ross Avenue,
Suite 3400, Dallas, Texas 75201 (together with its successors and assigns,
“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of FORTY FIVE MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS ($45,900,000.00), or so much thereof as is advanced,
in lawful money of the United States of America, with interest thereon to be
computed from the date of this Building Loan Consolidated, Amended and Restated
Promissory Note at the Applicable Interest Rate (as defined in the Loan
Agreement (as defined below)), and to be paid in accordance with the terms of
this Building Loan Consolidated, Amended and Restated Promissory Note, dated as
of the date hereof (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, this “Note”) and that certain Amended
and Restated Building Loan Agreement, dated as of the date hereof, between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.
W I T N E S S E T H :
WHEREAS, Lender is the holder of those certain instruments more particularly
described on Schedule 1 attached hereto and made part hereof, in the aggregate
unpaid principal amount of $45,900,000.00 (collectively, the “Existing Notes”).
WHEREAS, Lender and Borrower have agreed to consolidate, amend and restate the
terms and provisions of the Existing Notes as provided herein.
WHEREAS, Lender and Borrower intend the above recitals to be a material part of
this Note.
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Note by this reference, and
for other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Borrower agrees with Lender as follows:
A.The Existing Notes are hereby amended, restated and consolidated in their
entirety so that together they shall constitute in law but one indebtedness in
the maximum principal amount of up to FORTY FIVE MILLION NINE HUNDRED THOUSAND
AND NO/100 DOLLARS ($45,900,000.00), together with the interest thereon as
hereinafter provided. The terms, covenants,




--------------------------------------------------------------------------------





conditions and provisions of the Existing Notes are hereby modified, amended and
restated in their entirety so that henceforth the terms, covenants, conditions
and provisions of the Existing Notes shall read and be as set forth in this Note
and Borrower agrees to comply with and be subject to all of the terms, covenants
and conditions of this Note;
B.The parties hereto certify that this Note evidences the existing debt
evidenced by the Existing Notes and evidences no further or other principal
indebtedness. Neither this Note nor anything contained herein shall be construed
as a novation of the Borrower’s indebtedness to Lender evidenced by the Existing
Notes, which shall remain in full force and effect as hereby confirmed,
modified, restated, amended and consolidated;
C.This Note is an extension and continuation of the debt evidenced by the
Existing Notes and is issued in replacement of and substitution for the Existing
Notes; and
D.The indebtedness under the Existing Notes, as consolidated, modified and
restated in their entirety pursuant to this Note, and the obligations of
Borrower thereunder, are hereby ratified and confirmed, and shall remain in full
force and effect until the full performance and satisfaction of all obligations
of Borrower under the Loan Agreement and other Loan Documents.
FOR VALUE RECEIVED, Borrower promises to pay to Lender, or at such place as the
holder hereof may from time to time designate in writing, the principal sum of
up to FORTY FIVE MILLION NINE HUNDRED THOUSAND AND NO/100 DOLLARS
($45,900,000.00), in lawful money of the United States of America, with interest
on the unpaid principal balance from time to time outstanding at the Applicable
Interest Rate to be computed in the manner, at the times and subject to the
provisions of Article II of the Building Loan Agreement dated as of the date
hereof among Borrower, Administrative Agent and the Lenders.
ARTICLE 1: PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
Subject to and in accordance with the terms of the Loan Agreement, the Debt
shall without notice become immediately due and payable at the option of Lender
if any payment required in this Note is not paid on or prior to the date when
due or if not paid on the Maturity Date or occurrence of any Event of Default.
ARTICLE 3: LOAN DOCUMENTS
This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force and effect


2

--------------------------------------------------------------------------------





as if they were fully set forth herein. In the event of a conflict or
inconsistency between the terms of this Note and the Loan Agreement, the terms
and provisions of the Loan Agreement shall govern.
ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein or in any other Loan
Documents, (a) all agreements and communications between Borrower and Lender are
hereby and shall automatically be limited so that, after taking into account all
amounts deemed interest, the interest contracted for, charged or received by
Lender with respect to the Loan shall never exceed the Maximum Legal Rate, (b)
in calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Lender, and (c) if through
any contingency or event, Lender receives or is deemed to receive interest on
the Loan in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6: WAIVERS
Except to the extent required by applicable law, Borrower and all others who may
become liable for the payment of all or any part of the Debt do hereby severally
waive presentment and demand for payment, notice of dishonor, notice of
intention to accelerate, notice of acceleration, protest and notice of protest
and non-payment and all other notices of any kind. No release of any security
for the Debt or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Loan Agreement or the other Loan Documents made by agreement between Lender
or any other Person shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower or any other Person who
may become liable for the payment of all or any part of the Debt under this
Note, the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a partnership or limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the Persons comprising the partnership or limited liability company, and the
term “Borrower,” as used herein, shall include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company shall not thereby be released from any liability. If
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the Persons comprising,
or the officers and directors relating to, the corporation, and the term
“Borrower,” as used herein, shall include any alternative or successor


3

--------------------------------------------------------------------------------





corporation, but any predecessor corporation shall not be relieved of liability
hereunder. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, which may be set
forth in the Loan Agreement, the Mortgage or any other Loan Document.)
ARTICLE 7: TRANSFER
Upon the transfer of this Note in accordance with the terms of the Loan
Agreement, Borrower hereby waiving notice of any such transfer, Lender may
deliver all the collateral mortgaged, granted, pledged or assigned pursuant to
the Loan Documents, or any part thereof, to the transferee who shall thereupon
become vested with all the rights herein or under applicable law given to Lender
with respect thereto, and Lender following written notice to Borrower, to the
extent such notice is required under the Loan Agreement, Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights and obligations hereby given to
it with respect to any liabilities and the collateral not so transferred.


ARTICLE 8: EXCULPATION
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein. In the event of any conflict or inconsistency between the
provisions of Section 11.22 of the Loan Agreement, on the one hand, and the
provisions of this Note on the other, the provisions of Section 11.22 of the
Loan Agreement shall govern and control.
ARTICLE 9: GOVERNING LAW
The governing law and related provisions contained in Section 11.3 of the Loan
Agreement are hereby incorporated by reference as if fully set forth herein.


ARTICLE 10: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
[NO FURTHER TEXT ON THIS PAGE]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.


 
BORROWER:


110 WILLIAM PROPERTY INVESTORS III, LLC
a Delaware limited liability company






By:    /s/ Nicholas Bienstock              
Name: Nicholas Bienstock
Title: Authorized Signatory







[Signature Page to Building Loan Consolidated, Amended and Restated Promissory
Note]

--------------------------------------------------------------------------------





 
LENDER:


INVESCO CMI INVESTMENTS, L.P.,
a Delaware limited partnership


By: Invesco CMI Investments GP, LLC,
           a Delaware limited liability company,
           its general partner


By:    /s/ Paul Michaels              
Name: Paul Michaels
Title: Proper Officer





[Signature Page to Building Loan Consolidated, Amended and Restated Promissory
Note]